Citation Nr: 9907267	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for pes 
planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
pes planus with plantar fasciitis and assigned a 10 percent 
evaluation.  The veteran appealed that decision to the BVA 
and the case was referred to the Board.


REMAND

Service connection for pes planus with plantar fasciitis, was 
granted by the RO in January 1996.  A 10 percent evaluation 
was assigned, effective May 1995.  The veteran, taking 
exception to the evaluation assigned, filed a timely notice 
of disagreement and substantive appeal to this decision.  
Accordingly, this claim must be considered "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) and VA has a duty 
to assist in the development of facts pertinent to the claim.  
See Fenderson v. West, No. 96-947 slip op. At 21 (U. S. Vet. 
App. Jan 20, 1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  

The veteran essentially contends that the current 10 percent 
evaluation for pes planus with plantar fasciitis does not 
accurately reflect the severity of her disability.  She 
maintains that she suffers from severe pain in the feet, with 
extreme tenderness in the plantar surfaces.  In addition, she 
asserts that she suffers from pain on manipulation and use 
that is not improved by orthopedic shoes or appliances.  The 
pain is not relieved by sitting down.  Finally, she states 
that she has "problems every morning standing on my feet," 
and that she has been refused employment opportunities 
because of her foot disability.  

The veteran underwent a VA compensation examination in July 
1995.  Aside from the fact that the evaluation is almost four 
years old, it is rather incomplete in nature.  Specifically, 
while the examination report noted tenderness in the arches 
and the balls of the feet due to flatfeet, the examiner did 
not discuss such symptoms as whether the weight bearing line 
was over or medial to the great toe, whether there was inward 
bowing of the tendo-achillis, or whether other, more serious 
symptoms indicative of a higher degree of disability were 
present.  See C.F.R. § 4.71a, code 5276 (1998).  Therefore, 
in order to determine whether an evaluation in excess of 10 
percent is warranted, the Board finds that the duty to assist 
mandates that the veteran be given another examination.

The veteran has maintained that pes planus with plantar 
fasciitis interferes with her attempts to obtain employment.  
The RO denied entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1)(1998).  However, there is no 
indication that the veteran has been notified of her ultimate 
responsibility for furnishing records (i.e., employment 
records documenting lost time from work) supporting her claim 
that her service-connected disability interferes with 
employment.  See Spurgeon v. Brown, 10 Vet. App. 197-98 
(1997).
  
Accordingly this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
notify her of the importance of 
submitting employment records (i.e., 
records documenting lost time from work) 
which could substantiate her claim that 
her service-connected pes planus and 
plantar fasciitis markedly interferes 
with her employment.

2.  The veteran should be afforded a VA 
orthopedic or podiatry examination for 
the purpose of determining the current 
severity of her service-connected pes 
planus and plantar fasciitis.  The 
examiner is requested to report clinical 
findings in detail and to comment, 
specifically, on the presence or absence 
of weight bearing line being over or 
medial to the great toe, inward bowing of 
the tendo-achillis, marked deformity 
(pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, 
indications of swelling on use, or 
characteristic callosities.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

If for any reason the benefit sought is not granted, the 
veteran and her representative should be furnished a 
supplemental statement of the case and be afforded a 
reasonable period in which to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additional development and to 
satisfy due process requirements, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence she desires to have 
considered in connection with her current appeal.  No action 
is required of the veteran until she is notified.

	


		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

